DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
“and is extremely large” is an unclear statement as it is unclear what “is” is referring to (Paragraph [0005])
“to calibrate the swallowing action measurement device according to the person being measured, the controller averages the measured sound signals included in the unique swallowing information associated with the proper signal, among past unique swallowing information stored in the memory, and replaces an averaged signal with the standard sound signal stored in the memory” is an unclear statement as it is unclear why the device is being calibrated using a previously stored standard sound signal instead of using an averaged measured sound signal as a new standard to store in the memory (Paragraph [0020])
“pair of vibration detectors 12RU and 12RD…12LU and 12LD” should read “pair of vibration detectors 12RU and 12RL…12LU and 12LL” to coincide with remainder of specification and drawings (Paragraph [00106])
Appropriate correction is required.
Claim Objections
Claims 1 and 2 are objected to because of the following informality: “a posture detector to configured to” should read “a posture detector configured to” (line 7)
Claims 3, 4, 17, and 18 are objected to because of the following informality: “orthogonal three axes” should read “three orthogonal axes” (line 4; line 3; line 9; line 3)
Claim 19 is objected to because of the following informality: “to cause the external light source to emit” should read “and causes the external light source to emit” (line 9)
Claim 22 is objected to because of the following informality: “to cause the holder light source to emit” should read “and causes the holder light source to emit” (line 3)
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations for claims that invoke 112(f) are as follows:
Regarding claims 1, 2, 7, 8, and 17, “analysis unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant discloses the analysis unit is a smart phone configured to carry out the claimed functions [0048]. The algorithm(s) for carrying out the entire claimed function(s) is not sufficiently described (see 112(a)/(b) rejections below for further explanation).
Regarding claims 6, 15, and 17, “determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant discloses the determination unit is a smart phone configured to carry out the claimed functions [0048]. The algorithm(s) for carrying out the entire claimed function(s) is not sufficiently described (see 112(a)/(b) rejections below for further explanation).
Regarding claims 9 and 19, “first communication unit/device” and “second communication unit/device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The structure(s) for carrying out the entire claimed function(s) is not sufficiently described (see 112(a)/(b) rejections below for further explanation).
Regarding claims 14 and 24, “input means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant discloses the input means is a button displayed on the display screen of the smartphone used as the control unit or may be a touch sensor incorporated into the external unit 
Regarding claim 17, “notification unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant discloses the notification unit is a pair of holder light sources [0025]. 35 U.S.C. 112(f) is no longer invoked for the “notification unit” in claims 19 and 22 since they recite sufficient structure to carry out the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 3, 6-9, 14, 15, 17, 19, 23, 24, and their respective dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 17 recite the method step “the analysis unit calculates” in Line 18, Line 19, and Lines 40/42, respectively. A single claim which claims both an apparatus and the method steps of using 
Claims 2 and 17 recite the limitation “based on the measured sound signal output from each of the plurality of posture detectors” in Lines 20-21 and 43-44, respectively. There is lack of antecedent basis for this limitation in the claims as the posture detectors are stated to output a measured posture signal. Moreover, it is unclear how the posture detectors are meant to output sound signals. For examination purposes, examiner has interpreted “the measured sound signal output” as “the measured posture signal output”.
Claims 3, 4, and 18 recite the limitation “the posture detector” in Line 1 of each. It is unclear if these claims are meant to refer to the posture detector or the plurality of posture detectors included in the posture detector that these claims draw dependence from (claim 2 for claims 3 and 4, claim 17 for claim 18).
Claims 3 and 17 recite the limitation “the holder located on a median plane” in Line 2 and Line 7, respectively. There is a lack of antecedent basis for this limitation in the claim as the holder has antecedent basis, however it is not previously recited as “on a median plane”. Additionally, it is not clear whether “on a median plane” applies to “the posture detector” or “the holder”. For examination purposes, examiner has interpreted “the holder located on a median plane” to read “the holder, configured to be located on a median plane…”.
Claim 13 recites the limitation “the controller averages the measured sound signals included in the unique swallowing information…and replaces an averaged signal with the standard signal stored in the memory”. It is unclear what the purpose of the averaged signal is given it is replaced by the standard sound signal stored in the memory after it is calculated instead of replacing the standard sound signal stored in the memory as a new standard. For examination purposes, examiner has interpreted the claim wherein the averaged signal replaces the standard sound signal.

Claim 24 recites the limitation “selected from…” in Line 5. It is unclear what specifically is being selected among the swallowing information. For examination purposes, examiner has interpreted “selected from…” to point to unique measured sound and posture signals used in the average.
Dependent claims 3-16 incorporate the indefinite subject matter of claim 1 therein and are therefore indefinite and are rejected under 35 U.S.C. 112(b).
Dependent claims 3-5 incorporate the indefinite subject matter of claim 2 therein and are therefore indefinite and are rejected under 35 U.S.C. 112(b).
Dependent claims 18-24 incorporate the indefinite subject matter of claim 17 therein and are therefore indefinite and are rejected under 35 U.S.C. 112(b).
Claims 1, 2, 7, 8, and 17: Claim limitation “analysis unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The analysis unit, as claimed, is configured to “discriminate among epiglottis closing sound, food bolus moving sound and epiglottis opening sound from the measured sound signal based upon frequency characteristics and output the epiglottis closing sound, food bolus moving sound and epiglottis opening sound as a series of items of swallowing action information in association with the measured posture signal in real time when each sound is detected” (claims 1, 2, 17), “calculate a speed of motion of the food bolus based on the measured sound signal detected by the pair of vibration detectors and output the speed of motion in addition to the swallowing action information” (claims 1, 17), “calculate a turn, a bending direction and a bending angle of the neck region based on the 


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-9, 15, 17, 19 and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1: As described above, the disclosure does not provide adequate structure to perform the claimed function of discriminating among epiglottis closing sound, food bolus moving sound, and epiglottis opening sound from the measured sound signal based upon frequency characteristics since the specification fails to disclose how the function is achieved (MPEP 2161.01(I) discloses the algorithm for a computer-implemented functional claim limitation must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 2: As described above, the disclosure does not provide adequate structure to perform the claimed function of discriminating among epiglottis closing sound, food bolus moving sound, and epiglottis opening sound from the measured sound signal based upon frequency characteristics and calculating a turn, a bending direction and a bending angle of the neck region based on the measured sound signal since the specification fails to disclose how the function is achieved (MPEP 2161.01(I)). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 6: As described above, the disclosure does not provide adequate structure to perform the claimed function of comparing predetermined temporal characteristics and frequency characteristics of the measured sound signal included in the swallowing action information in real time with 
Claim 7: As described above, the disclosure does not provide adequate structure to perform the claimed function of determining whether the swallowing action is dominant on right or dominant on left, based on a difference between right and left measured sound signals detected by the pair of vibration detectors since the specification fails to disclose how the function is achieved (MPEP 2161.01(I)). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 8: As described above, the disclosure does not provide adequate structure to perform the claimed function of determining whether the swallowing action is dominant on right or dominant on left, based on a difference between right and left measured sound signals detected by the pair of vibration detectors and the measured posture signal since the specification fails to disclose how the function is achieved (MPEP 2161.01(I)). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 9: As described above, the disclosure does not provide adequate structure to perform the claimed function of transmitting and receiving a signal including at least the measured sound signal and the measured posture signal since the specification fails to disclose how the function is achieved (MPEP 2161.01(I)). The specification does not demonstrate that applicant has made an invention that achieves 
Claim 15: As described above, the disclosure does not provide adequate structure to perform the claimed function of discriminating among epiglottis closing sound, food bolus moving sound, and epiglottis opening sound from the measured sound signal based upon frequency characteristics since the specification fails to disclose how the function is achieved (MPEP 2161.01(I)). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 17: As described above, the disclosure does not provide adequate structure to perform the claimed function of discriminating among epiglottis closing sound, food bolus moving sound, and epiglottis opening sound from the measured sound signal based upon frequency characteristics, comparing predetermined temporal characteristics and frequency characteristics of the measured sound signal included in the swallowing action information in real time with predetermined temporal characteristics and frequency characteristics of a standard sound signal preset for the swallowing action, and calculating a turn, a bending direction and a bending angle of the neck region based on the measured sound signal output from each of the plurality of posture detectors since the specification fails to disclose how the function is achieved (MPEP 2161.01(I)). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 19: As described above, the disclosure does not provide adequate structure to perform the claimed function of transmitting and receiving the first command signal and the second command signal wirelessly since the specification fails to disclose how the function is achieved (MPEP 2161.01(I)). 
Dependent claims 3-5 incorporate the subject matter of claim 1 that fails to comply with the written description requirement therein and are therefore rejected under 35 U.S.C. 112(a). 
Dependent claim 10 incorporates the subject matter of claim 9 that fails to comply with the written description requirement therein and is therefore rejected under 35 U.S.C. 112(a).
Dependent claims 11-14 incorporate the subject matter of claim 6 that fails to comply with the written description requirement therein and are therefore rejected under 35 U.S.C. 112(a).
Dependent claim 16 incorporates the subject matter of claim 15 that fails to comply with the written description requirement therein and is therefore rejected under 35 U.S.C. 112(a).
Dependent claims 18 and 22 incorporate the subject matter of claim 17 that fails to comply with the written description requirement therein and are therefore rejected under 35 U.S.C. 112(a).
Dependent claims 20, 21, 23, and 24 incorporate the subject matter of claim 19 that fails to comply with the written description requirement therein and are therefore rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1-3, 5, 7, 8, 17, 22, and those dependent therefrom are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1, 2, and 17 recite the limitation “a holder fitted to a neck region” in line 2 for each, which reads on a human organism. This limitation could be rewritten to “a holder configured to be fitted to a neck region” so as to overcome this rejection.
Claims 1, 2, and 17 also recite the limitation “a sound detector…in contact with an outer side surface of the neck region” in lines 3-4 for each, which reads on a human organism. This limitation could be rewritten to “a sound detector…configured to be in contact with an outer side surface of the neck region” so as to overcome this rejection.
Claims 1 and 17 also recite the limitation “vibration detectors disposed along a direction in which a food bolus is moved by the swallowing action” in lines 16-17 and 35-36, respectively, which reads on a human organism as the location of the vibration detectors is limited by a direction of the body, and thus requires a human organism for infringement. This limitation could be rewritten to “vibration detectors configured to be disposed along a direction in which a food bolus is moved by the swallowing action” so as to overcome this rejection.
Claims 2 and 17 also recite the limitation “a plurality of posture detectors disposed along a direction in which a food bolus is moved by the swallowing action” in lines 16-17 and 37-38, respectively, which reads on a human organism as the location of the vibration detectors is limited by a direction of the body, and thus requires a human organism for infringement. This limitation could be rewritten to “a plurality of posture detectors configured to be disposed along a direction in which a food bolus is moved by the swallowing action” so as to overcome the rejection.
Claims 3 and 17 recite the limitation “the holder located on a median plane of the person being measured” in lines 2 and 7-8, respectively, which reads on a human organism. This limitation could be rewritten to “the holder configured to be located on a median plane of the person being measured” so as to overcome this rejection.
Claims 5, 7, and 8 recite the limitation “a pair of vibration detectors disposed plane-symmetrically with regard to the median plane” (previously recited as part of the person being measured) in lines 1-2, 2-3, and 2-3, respectively, which reads on a human organism. This limitation could be rewritten to “a pair of vibration detectors configured to be disposed plane-symmetrically with regard to the median plane” so as to overcome this rejection.
Claim 22 recites the limitation “pair of holder light sources disposed in the holder plane-symmetrically with regard to the median plane” in lines 2-3, which reads on a human organism. This limitation could be rewritten to “pair of holder light sources disposed in the holder configured to be plane-symmetric with regard to the median plane” to overcome this rejection.
Dependent claims 3-16 incorporate the non-statutory subject matter of claim 1 therein.
Dependent claims 3-5 incorporate the non-statutory subject matter of claim 2 therein.
Dependent claims 4-5 incorporate the non-statutory subject matter of claim 3 therein.
Dependent claims 18-24 incorporate the non-statutory subject matter of claim 17 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi (JP-2016045816-A) in view of Suzuki (JP-2013017694-A).
Regarding claim 1, Katsumi teaches a swallowing action measurement device comprising a holder fitted to a neck region of a person being measured from behind (a deglutition analysis system (Abstract); the electronic component storage unit 110 includes an elastic member, and can be fixed to the patient’s neck by sandwiching the patient’s neck with the elastic member (Page 4, paragraph 4, translation appended to original document)). Katsumi also teaches a sound detector configured to detect sound associated with at least a swallowing action of the person being measured and output a measured sound signal (a deglutition analysis system includes a biological sound sensor… which identifies bolus which the measurement subject had swallowed based on the analysis result (Abstract)) and a posture detector configured to detect a posture of the person being measured and output a measured posture signal (desirable to add a triaxial acceleration sensor or the like as a biological sensor. That is, when the patient is in a resting state, postures such as a standing position, a supine position can be identified by recognizing the direction of gravitational acceleration (Page 6, paragraph 6, translation amended to original document)).
Katsumi fails to teach that the sound detector is mounted in the holder in contact with an outer side surface of the neck region close to an epiglottis, an analysis unit configured to discriminate among epiglottis closing sound, food bolus moving sound and epiglottis opening sound from the measured sound signal based upon frequency characteristics and output the epiglottis closing sound, food bolus moving sound and epiglottis opening sound as a series of items of swallowing action information in association with the measured posture signal in real time when each sound is detected, the sound detector including a pair of vibration detectors disposed along a direction in which a food bolus is moved by the swallowing action, and the analysis unit calculates a speed of motion of the food bolus  
However, Suzuki teaches a sound detector mounted in a holder in contact with an outer side surface of the neck region close to an epiglottis (The sound measuring unit 30 is…held so as to be in contact with the skin surface of the neck (neck) of the person to be measured (Suzuki, paragraph [0018], translation appended to end of original document)). Suzuki also teaches an analysis unit, according to its 112(f) interpreted structure, configured to discriminate among epiglottis closing sound, food bolus moving sound and epiglottis opening sound from the measured sound signal based upon frequency characteristics and output the epiglottis closing sound, food bolus moving sound and epiglottis opening sound as a series of items of swallowing action information in association with the measured posture signal in real time when each sound is detected (the control unit includes a sound data analysis unit 70 (translated paragraph [0020]), wherein the control unit includes a CPU (translated paragraph [0026]); The sound data analysis means of the present invention extracts the epiglottis closing sound, the bolus passing sound, the epiglottis opening sound, and the swallowing abnormal sound included in the measurement data based on the frequency characteristics of the measurement data (translated paragraph [0012]); In order to analyze each sound data of epiglottis closing sound, epiglottis passing sound, laryngeal opening sound, and swallowing abnormal sound to determine… in real time (translated paragraph [0013])). Additionally, Suzuki teaches the sound detector including a pair of vibration detectors disposed along a direction in which a food bolus is moved by the swallowing action (The sound measuring unit 30 is provided inside both ends of the mounting frame 22…wherein the sound measuring unit 30 is composed of, for example, an electret granular type microphone (translated paragraph [0018]), Figure 1); wherein this reads on the limitation of being disposed along a direction in which a food bolus is moved by the swallowing action as they are placed perpendicular to a point along the direction of movement of the food bolus). Finally, Suzuki teaches the analysis unit calculates a speed of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallowing action measurement device as taught by Katsumi so as to mount the sound detector in the holder so that it is in contact with an outer side surface of the neck region close to an epiglottis as taught by Suzuki in order to prevent the measuring of ambient noise and effectively only measure the laryngeal operating sound of the person being measured (Suzuki, translated paragraph [0018]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallowing action measurement device as taught by Katsumi so as to include an analysis unit as taught by Suzuki in order to discriminate among epiglottis closing sound, food bolus moving sound and epiglottis opening sound from the measured sound signal based upon frequency characteristics and output the epiglottis closing sound, food bolus moving sound and epiglottis opening sound as a series of items of swallowing action information in association with the measured posture signal in real time when each sound is detected and calculate a speed of motion of the food bolus based on the measured sound signal detected by the pair of vibration detectors and outputs the speed of motion in addition to the swallowing action information as this modification allows for the swallowing action measurement device to estimate the .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Suzuki, as applied to claim 1 above, further in view of Ma (CN-104898829-A).
Regarding claim 3, the combination of Katsumi in view of Suzuki teaches that the posture detector is attached to the holder located on a median plane of the person being measured (Suzuki, Figure 1), however the combination fails to teach that the posture detector includes an electronic compass to detect magnetic intensity of earth’s magnetism for orthogonal three axes, and is configured to output a measured posture signal including the magnetic intensity.
Ma teaches a posture detector including an electronic compass to detect magnetic intensity of earth’s magnetism for orthogonal three axes, and is configured to output a measured posture signal including the magnetic intensity (The posture sensor in the embodiment of the invention 120 may be a nine-sensor, the nine sensor comprises a three-axis acceleration sensor, a three-axis gyroscope sensor and a three-axis geomagnetic sensor…to collect…acceleration in three dimensional space, angular velocity, and magnetic field orientation, (Ma, translated page 4, paragraph 9, translation appended to end of original document)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Katsumi in view of Suzuki so as to substitute 
Regarding claim 4, the combination of Katsumi in view of Suzuki, further in view of Ma, teaches that the posture detector detects acceleration in a direction along the orthogonal three axes and angular velocity with each of the orthogonal three axes as a center axis and outputs the acceleration and the angular velocity with the acceleration and the angular velocity included in the measured posture signal (Ma, translated page 4, paragraph 9).
Regarding claim 5, the combination of Katsumi in view of Suzuki, further in view of Ma, teaches the sound detector including a pair of vibration detectors disposed plane-symmetrically with regard to the median plane (Suzuki, translated paragraph [0018], Figure 1).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Suzuki, as applied to claim 1 above, further in view of, Shalon (US-20110276312-A1).
Regarding claim 6, the combination of Katsumi in view of Suzuki teaches a determination unit, according to its 112(f) interpreted structure (Suzuki, translated paragraphs [0020] and [0026]), configured to compare predetermined temporal characteristics and frequency characteristics of the measured sound signal included in the swallowing action information in real time with predetermined temporal characteristics and frequency characteristics of a standard sound signal preset for the swallowing action (Measure the length of stored sounds such as sputum and swallowing sounds. Then, the control unit 50 estimates the degree of dysphagia from the time length of the measured sound data (Suzuki, translated paragraph [0034]), wherein the length of the stored sounds reads on the temporal characteristics, and wherein one of ordinary skill in the art would understand that to determine the degree of dysphagia, one would need to compare the results obtained with a standard; The sound data analysis means of the present invention converts the waveform data of the significant sound data into 
However, the combination of Katsumi in view of Suzuki fails to teach the output swallowing action information is swallowing information unique to the person being measured and that the memory is configured to additionally store the unique swallowing information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit and memory as taught by the combination of Katsumi in view of Suzuki so as to include a unique patient identifier in the outputted and stored swallowing information as patient identifiers associated with corresponding data such as a database would be useful for establishing norms, averages, trends, classification, calibrations, etc. (Shalon, paragraph [0089]).
Regarding claim 13, the combination of Katsumi in view of Suzuki, further in view of Shalon, as applied to claim 6, does not teach that the controller averages the measured sound signals included in the unique swallowing information associated with the proper signal, among past unique swallowing information stored in the memory, and replaces an averaged signal with the standard sound signal stored in the memory (a user’s historical baseline data is averaged to create a standard (Shalon, paragraph [0125]).
However, Shalon teaches that a user’s historical baseline data is averaged to create a standard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller as taught by the combination of Katsumi in view of Suzuki and Shalon, further in view of Shalon, so as to incorporate averaging the measured sound signals included in the unique swallowing information associated with the proper signal to create a standard to compare variation and changes to (Shalon, paragraph [0125]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Suzuki and Shalon, as applied to claim 6 above, further in view of Chou (US-20130289434-A1).

However, the combination fails to teach that the analysis unit determines whether the swallowing action is dominant on right or dominant on left, based on a difference between right and left measured sound signals detected by the pair of vibration detectors, and outputs a determination result in addition to the swallowing action information. 
Chou teaches determining whether one side of an individual is dominant during swallowing by determining a difference between a parameter measured on both sides of the individual during swallowing time through a difference between the strength of the muscles between the left and the right sides of the neck during swallowing use electromyography (Chou, paragraph [0045], Table 3).
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the swallowing action measurement device as taught by the combination of Katsumi in view of Suzuki and Shalon so as to determine whether the swallowing action is dominant on right or dominant on left, based on a difference between right and left measured sound signals detected by the pair of vibration detectors, and outputs a determination result in addition to the swallowing action information as it has been shown that different sides of the neck can vary in healthiness which can lead to swallowing disorders when one side dominates, as taught by Chou, and as the swallowing action measurement device according to the combination already has sound detectors on either side of the neck, the difference between the two sides could be determined.
Regarding claim 8, the combination of Katsumi in view of Suzuki and Shalon, further in view of Chou, as applied to claim 7 above, discloses all of the limitations of claim 8 except for the determination of dominance being further based on the measured posture signal. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed .
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Suzuki and Shalon, as applied to claim 6 above, further in view of Ellis (US-20090292178-A1).
Regarding claim 9, the combination of Katsumi in view of Suzuki and Shalon teaches a control unit located away from the holder and within a range where the control unit is allowed to be operated by the person being measured and equipped with the analysis unit, the determination unit, the controller and the memory (The external control device is a database for storing said plurality of swallowing function measuring apparatus sound data measurements, and the determination result measured by the time-series manner (Suzuki, translated paragraph [0012]); wherein, the control unit 50 is provided separately from the mounting frame 22…includes…a sound data analysis unit 70, a determination unit 80, a memory 90 (Suzuki, translated paragraph [0020])). The combination also teaches a first communication unit to transmit a signal including at least the measured sound signal and the measured posture signal (the management computer 220 receives the sound data input from the communication device 210 (Suzuki, translated paragraph [0031])), as well as a second communication unit built in the control unit to receive a signal including at least the measured sound signal and the measured posture signal (The control unit 50 is provided separately from the mounting frame 22…includes…a wireless communication unit 110 (Suzuki, translated paragraph [0020])).
However, the combination fails to teach that the first communication unit is built in the holder 11.
Ellis teaches a device that is self-contained and incorporates different sensors within a holder (the first exercise device 128 may include a first external sensor 134, a second external sensor 136, and a third external sensor 138. Each of the external sensors 134, 136, 138 may include: an accelerometer, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallow action measurement device as taught by Katsumi in view of Suzuki and Shalon so as to incorporate the previously taught limitations into one self-contained device as taught by Ellis as this is simply a rearrangement of parts that does not affect the function of the device (MPEP 2144.04(VI)(C)).
Regarding claim 10 the combination of Katsumi in view of Suzuki and Shalon, further in view of Ellis, teaches that the first communication unit and the second communication unit wirelessly  communicate with each other (a plurality of swallowing function data measuring devices and a management computer 220 are communicably connected via a network (Suzuki, translated paragraph [0031])).
Regarding claim 11, the combination of Katsumi in view of Suzuki and Shalon teaches an analysis unit, determination unit, controller, and memory.
However, the combination fails to teach that the aforementioned limitations are incorporated into the holder.
Ellis teaches a device that is self-contained and incorporates different sensors within a holder (the first exercise device 128 may include a first external sensor 134, a second external sensor 136, and a third external sensor 138. Each of the external sensors 134, 136, 138 may include: an accelerometer, a gyroscope, a pressure sensor, a weight sensor, a speedometer, a tachometer, a magnetometer, a pedometer, radar, a global positioning system ("GPS") sensor, or any combination thereof (Ellis, paragraph [0059])). Ellis also teaches that the device incorporates a processor and memory into the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallow action measurement device as taught by Katsumi in view of Suzuki and Shalon so as to incorporate the previously taught limitations into one self-contained device as taught by Ellis as this is simply a rearrangement of parts that does not affect the function of the device (MPEP 2144.04(VI)(C)).
Regarding claim 12, the combination of Katsumi in view of Suzuki and Shalon, further in view of Ellis teaches a battery mounted on the holder and configured to supply power to the sound detector, the posture detector, the analysis unit, the determination unit, the controller and the memory (The battery 120 comprises a rechargeable battery and is a power supply source for each part (Suzuki, translated paragraph [0026])).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Suzuki and Shalon, as applied to claim 6 above, further in view of Maruzzo (CN-103458777-A).
Regarding claim 14, the combination of Katsumi in view of Suzuki and Shalon teaches that the controller stores the measured sound signal and the measured posture signal (Suzuki, translated paragraph [0020]).
However, the combination fails to teach input means for starting and terminating measurement for calibration of the sound detector and the posture detector, wherein the controller stores the measured sound signal and the measured posture signal, which are detected from start to end of the calibration, in the memory as the standard sound signal and the standard posture signal, respectively.
Maruzzo teaches an input means for starting and terminating measurement for calibration, according to its 112(f) interpreted structure, wherein the controller stores the measured sound signal and the measured posture signal, which are detected from start to end of the calibration, in the memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallow action measurement device as taught by Katsumi in view of Suzuki and Shalon so as to incorporate an input means for starting and terminating calibration in order to calibrate the device as taught by Maruzzo as calibrating the device allows normal operating conditions and consistency (Maruzzo, translated paragraph [0039]), wherein the sound and posture signals measured during calibration would be stored since Suzuki teaches storing the measured sound and posture signals.
Regarding claim 15, the combination teaches the use of the determination unit to compare the measured sound signal with a standard sound signal, and outputs the proper signal while a deviation is within a predetermined range and outputs the improper signal when the deviation exceeds the predetermined range (The swallowing abnormal sound data is sound data when the swallowing time is measured longer than usual and sound data when the operation sound of aspiration (dysphagia) is measured, and the bolus flows into the airway (Suzuki, translated paragraph [0046]).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use posture signal deviation from a standard to determine a result of dysphagia through similar means of using sound signal deviation as a posture signal indicating turn, bending direction, and bending angle of a subject can be used to correlate posture to different biological signals (Matsumura, translated paragraph [0052]), wherein evidence of dysphagia would be considered a biological signal.
Regarding claim 16, the combination of Katsumi in view of Suzuki and Shalon, further in view of Maruzzo, teaches that the controller averages the measured posture signals included in the unique swallowing information associated with the proper signal, among past unique swallowing information stored in the memory, and stores an averaged signal in the memory as the standard posture signal (wherein it is taught that repeated clinical experiments were performed in order to create a standard for calibration (Maruzzo, translated paragraphs [0060])).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Suzuki, Menkes (US-20140123912-A1), and Matsumura (JP-2007202939-A, translation appended to end of original document).
Regarding claim 2, Katsumi teaches a swallowing action measurement device comprising a holder fitted to a neck region of a person being measured from behind (Katsumi, translated abstract, page 4, paragraph 4). Katsumi also teaches a sound detector configured to detect sound associated with at least a swallowing action of the person being measured and output a measured sound signal 
However, Katsumi fails to teach that the sound detector is mounted in the holder in contact with an outer side surface of the neck region close to an epiglottis and configured to detect sound associated with at least a swallowing action of the person being measured and output a measured sound signal, as well as an analysis unit configured to discriminate among epiglottis closing sound, food bolus moving sound and epiglottis opening sound from the measured sound signal based upon frequency characteristics and output the epiglottis closing sound, food bolus moving sound and epiglottis opening sound as a series of items of swallowing action information in association with the measured posture signal in real time when each sound is detected.
However, Suzuki teaches a sound detector that is mounted in a holder in contact with an outer side surface of the neck region close to an epiglottis (Suzuki, paragraph [0018], translation appended to end of original document). Suzuki also teaches an analysis unit, according to its 112(f) interpreted structure, configured to discriminate among epiglottis closing sound, food bolus moving sound and epiglottis opening sound from the measured sound signal based upon frequency characteristics and output the epiglottis closing sound, food bolus moving sound and epiglottis opening sound as a series of items of swallowing action information in association with the measured posture signal in real time when each sound is detected (translated paragraphs [0020], [0026]), [0012], [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallowing action measurement device as taught by Katsumi so as to mount the sound detector in the holder so that it is in contact with an outer side surface of the neck region close to an epiglottis in order to prevent the measuring of ambient noise and effectively only measure the laryngeal operating sound of the person being measured (Suzuki, translated paragraph [0018]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective 
However, the combination of Katsumi and Suzuki fails to teach that the posture detector includes a plurality of posture detectors disposed along a direction in which a food bolus is moved by the swallowing action and each configured to output the measured posture signal.
Menkes teaches a plurality of posture detectors disposed along a direction  in which a food bolus is moved by the swallowing action and each configured to output the measured posture signal (Positioning two sensors 30 on the two sides of the neck of the animal may provide a guaranteed contact with the body regardless of movement or position (Menkes, paragraph [0065]); wherein this reads on the limitation of being disposed along a direction in which a food bolus is moved by the swallowing action as they are placed perpendicular to a point along the direction of movement of the food bolus; wherein, postures may be detected by sensor elements 30, for example a gyroscope, an accelerometer and/or a magnetometer (Menkes, paragraph [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallow action measurement device as taught by Katsumi in view of Suzuki so as to incorporate the posture detector have a plurality of posture detectors disposed along a direction in which a food bolus is moved by the swallowing action and each configured to output the measured posture signal as taught by Menkes as the use of a plurality of posture detectors may 
However, the combination of Katsumi in view of Suzuki, further in view of Menkes fails to teach that the analysis unit calculates a turn, a bending direction and a bending angle of the neck region based on the measured sound signal output from each of the plurality of posture detectors and outputs the turn, bending direction and bending angle in addition to the swallowing action information.
Matsumura teaches the calculation of a turn, a bending direction and a bending angle of the neck region based on the measured sound signal output from a posture detector and outputs the turn, bending direction and bending angle in addition to the swallowing action information (The posture information acquisition unit 61 may be an inclination sensor or the like…In a tilt sensor, a posture of a subject is set at 0 degrees, and a state of a subject lying asleep is set at 90 degrees (Matsumura, translated paragraph [0051])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallow action measurement system as taught by Katsumi in view of Suzuki and Menkes so as to incorporate the calculation of a turn, a bending direction and a bending angle of the neck region based on the measured sound signal output from a posture detector and outputs the turn, bending direction and bending angle in addition to the swallowing action information as taught by Matsumura as a posture signal indicating turn, bending direction, and bending angle of a subject can be used to correlate posture to different biological signals (Matsumura, translated paragraph [0052]).
Claims 17-20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Suzuki, Ma, Shalon, and Menkes.
Regarding claim 17, Katsumi teaches a swallowing action support system comprising a holder fitted to a neck region of a person being measured from behind (Katsumi, translated abstract, page 4, 
However, Katsumi fails to teach that the sound detector is mounted in the holder in contact with an outer side surface of the neck region close to an epiglottis and configured to detect sound associated with at least a swallowing action of the person being measured and output a measured sound signal, that an analysis unit is configured to discriminate among epiglottis closing sound, food bolus moving sound and epiglottis opening sound from the measured sound signal based upon frequency characteristics and output the epiglottis closing sound, food bolus moving sound and epiglottis opening sound as a series of items of swallowing action information in association with the measured posture signal in real time when each sound is detected, that a determination unit is configured to compare predetermined temporal characteristics and frequency characteristics of the measured sound signal included in the swallowing action information in real time with predetermined temporal characteristics and frequency characteristics of a standard sound signal preset for the swallowing action, and output a proper signal indicating that the swallowing action is in a proper state while a deviation is within a predetermined range and output an improper signal indicating that the swallowing action is in an improper state when the deviation exceeds the predetermined range, that a notification unit is configured to make a first notification in response to the first command signal and make a second notification different from the first notification, in response to the second command signal, a memory configured to store the standard sound signal and the unique swallowing information, the sound detector includes a pair of vibration detectors disposed along a direction in which a food bolus is moved by the swallowing action, and that the analysis unit calculates a speed of motion of the 
Suzuki teaches that a sound detector is mounted in a holder in contact with an outer side surface of the neck region close to an epiglottis and configured to detect sound associated with at least a swallowing action of the person being measured and output a measured sound signal (Suzuki, translated paragraph [0018]).
Suzuki also teaches that an analysis unit, according to its 112(f) interpreted structure, is configured to discriminate among epiglottis closing sound, food bolus moving sound and epiglottis opening sound from the measured sound signal based upon frequency characteristics and output the epiglottis closing sound, food bolus moving sound and epiglottis opening sound as a series of items of swallowing action information in association with the measured posture signal in real time when each sound is detected (Suzuki, translated paragraphs [0020], [0026], [0012], [0013]).
Additionally, Suzuki teaches that a determination unit, according to its 112(f) interpreted structure, is configured to compare predetermined temporal characteristics and frequency characteristics of the measured sound signal included in the swallowing action information in real time with predetermined temporal characteristics and frequency characteristics of a standard sound signal preset for the swallowing action, and output a proper signal indicating that the swallowing action is in a proper state while a deviation is within a predetermined range and output an improper signal indicating that the swallowing action is in an improper state when the deviation exceeds the predetermined range (Suzuki, translated paragraph [0034], [0012], [0046]).
Moreover, Suzuki teaches a notification unit, according to its 112(f) interpreted structure, is configured to make a first notification in response to the first command signal and make a second notification different from the first notification, in response to the second command signal (the light emitting member (LED) of the presentation unit 40 is made to emit light in a light emitting color 
Suzuki also teaches a memory configured to store the standard sound signal and the swallowing information (Suzuki, translated paragraph [0023]).
Suzuki additionally teaches that the sound detector includes a pair of vibration detectors disposed along a direction in which a food bolus is moved by the swallowing action (Suzuki, translated paragraph [0018], Figure 1; wherein this reads on the limitation of being disposed along a direction in which a food bolus is moved by the swallowing action as they are placed perpendicular to a point along the direction of movement of the food bolus).
Furthermore, Suzuki teaches that the analysis unit calculates a speed of motion of the food bolus based on the measured sound signal detected by the pair of vibration detectors and outputs the speed of motion in addition to the swallowing action information (Suzuki, translated paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallowing action support system as taught by Katsumi so as to mount the sound detector in the holder so that it is in contact with an outer side surface of the neck region close to an epiglottis as taught by Suzuki in order to prevent the measuring of ambient noise and effectively only measure the laryngeal operating sound of the person being measured (Suzuki, translated paragraph [0018]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallowing action support system as taught by Katsumi so as to include an analysis unit as taught by Suzuki in order to discriminate among epiglottis closing sound, food bolus moving sound and epiglottis opening sound from the measured sound signal based upon frequency characteristics and output the epiglottis closing sound, food bolus moving sound and epiglottis opening sound as a series of items of swallowing action information in association with the measured posture signal in real time when each sound is detected and calculate a 
The combination of Katsumi in view of Suzuki teaches a posture detector attached to the holder located on a median plane of the person being measured (Suzuki, Figure 1), however the combination fails to teach that the posture detector includes an electronic compass to detect magnetic intensity of earth’s magnetism for orthogonal three axes, and is configured to output a measured posture signal including the magnetic intensity.
Ma teaches a posture detector including an electronic compass to detect magnetic intensity of earth’s magnetism for orthogonal three axes, and is configured to output a measured posture signal including the magnetic intensity (Ma, translated page 4, paragraph 9).

However, combination of Katsumi in view of Suzuki, further in view of Ma, fails to teach the output swallowing action information is swallowing information unique to the person being measured and that the memory is configured to additionally store the unique swallowing information.
Shalon teaches the output and storage of information unique to the person being measured (Shalon, paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit and memory as taught by the combination of Katsumi in view of Suzuki, further in view of Ma, so as to include a unique patient identifier in the outputted and stored swallowing information as patient identifiers associated with corresponding data such as a database would be useful for establishing norms, averages, trends, classification, calibrations, etc. (Shalon, paragraph [0089]).
However, the combination of Katsumi in view Suzuki and Ma, further in view of Shalon, fails to teach that the posture detector includes a plurality of posture detectors disposed along a direction in which a food bolus is moved by the swallowing action and each configured to output the measured posture signal.
Menkes teaches a plurality of posture detectors disposed along a direction in which a food bolus is moved by the swallowing action and each configured to output the measured posture signal (Menkes, paragraphs [0065], [0088]; wherein this reads on the limitation of being disposed along a direction in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallow action measurement device as taught by Katsumi in view of Suzuki so as to incorporate the posture detector having a plurality of posture detectors disposed along a direction in which a food bolus is moved by the swallowing action and each configured to output the measured posture signal as taught by Menkes as the use of a plurality of posture detectors may provide a guaranteed contact with the body regardless of movement or position (Menkes, paragraph [0065]).
The combination of Katsumi in view of Suzuki, Ma, Shalon, further in view of Menkes, teaches that the analysis unit calculates a turn, a bending direction and a bending angle of the neck region based on the measured sound signal output from each of the plurality of posture detectors and outputs the turn, bending direction and bending angle in addition to the swallowing action information (by combining long-term absolute reference using the three-axis acceleration sensor and the three-axis geomagnetic sensor solves the three-axis gyroscope sensor has no absolute reference and the zero offset drift to the three-axis gyroscope sensor provides heading, tilt and roll (Ma, translated page 4, paragraph 10)).
Regarding claim 18, the combination of Katsumi in view of Suzuki, Ma, and Shalon, further in view of Menkes, teaches that the posture detector detects acceleration in a direction along the orthogonal three axes and angular velocity with each of the orthogonal three axes as a center axis and outputs the acceleration and the angular velocity with the acceleration and the angular velocity included in the measured posture signal (Ma, translated page 4, paragraph 9).
Regarding claim 19, the combination of Katsumi in view of Suzuki, Ma, and Shalon, further in view of Menkes, teaches an external unit located away from the holder and within a range where the 
Regarding claim 20, the combination teaches a control unit located away from the holder and within a range where the control unit is allowed to be operated by the person being measured and equipped with the analysis unit, the determination unit, the controller, the memory and the first communication device within the current embodiment of the swallow measurement device as taught by Suzuki (Suzuki, translated paragraph [0020]).
Regarding claim 22, the combination teaches that the notification unit includes a pair of holder light sources disposed in the holder plane-symmetrically with regard to the median plane to cause the holder light sources to emit light in a first light emission pattern as the first notification when the notification unit detects the first command signal and cause the holder light sources to emit light in a second light emission pattern other than the first light emission pattern, as the second notification when the notification unit detects the second command signal (Suzuki, translated paragraph [0046]).
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Suzuki, Ma, Shalon, and Menkes, as applied to claim 19 above, further in view of Ellis.
Regarding claim 21, the combination teaches the limitations of the analysis unit, determination unit, the controller, the memory, and the first communication device.
However, the combination fails to teach that each of the limitations are equipped by the holder.
Ellis teaches a device that is self-contained and incorporates different sensors within a holder (Ellis, paragraph [0059]). Ellis also teaches that the device incorporates a processor and memory into the holder (paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swallow action measurement device as taught by Katsumi in view of Suzuki, Ma, Shalon, and Menkes so as to incorporate the previously taught limitations into one self-contained device as taught by Ellis as this is simply a rearrangement of parts that does not affect the function of the device (MPEP 2144.04(VI)(C)).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Suzuki, Ma, Shalon, and Menkes, as applied to claim 23 above, further in view of Maruzzo. 

However, the combination fails to teach an input means operated for calibration of the sound detector and the posture detector, wherein when the input means is operated, the controller averages the measured sound signals and the measured posture signals included in the unique swallowing information associated with the proper signal, selected from among the unique swallowing information stored in the database, based on the identification information and stores averaged signals in the memory as the standard sound signal and the standard posture signal, respectively.
Maruzzo teaches an input means for starting and terminating measurement for calibration, according to its 112(f) interpreted structure, wherein when the input means is operated, calibration occurs (device 200 may also include integrated to or independent of and/or remote from the operation of the user interface 210, for through the operator input data and/or commands (e.g., keyboard, mouse, rolling plate, touch screen, button, switch, etc.) (Maruzzo, translated paragraph [0041], translation amended to end of original document)). Additionally, Maruzzo teaches the use of calibration for a device (device 200 further comprises one or more computer-readable media 208, having stored thereon statements and instructions, such as obtaining and processing relative to the accelerometer data (Maruzzo, translated paragraph [0041]); wherein, signal quality and/or accelerometer located/placed by testing the test and/or monitoring, thereby aiming at normal operating conditions and system calibration and/or preset consistency (Maruzzo, translated paragraph [0039]), wherein the device 200 is used to calibrate the accelerometer; wherein the controller averaging the measured sound signals and the measured posture signals included in the unique swallowing information stored in the database, based on the identification information and stores averaged signals in the memory as the standard sound signal and the standard posture signal, respectively, is being read as the calibration of the device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.P.L./Examiner, Art Unit 3791